The Chancellor.
The existence of the war, as a general calamity, will not justify courts in interfering to interrupt the regular administration of justice, and the collection of debts. The only plausible ground of the motion is special state of the city of New-Yoi k, in which the property is situated, and the sale to be made. If there were sufficient evidence of the existence of any immediate calamiv ty, present, or impending over the city, such as invasion by the enemy, or extreme sickness, which would suspend all civil business, the court ought to interfere and postpone the sale. But such a case does not exist. The apprehension of danger . , from the enemy is too slight, from any thing that has been shown to the court, to warrant the granting the motion to any considerable extent. If the sale be postponed a few weeks, r 1 to give the defendant an opportunity to comply with the offer ° *313of the plaintiff, it is as much as I feel authorized to, allow, This delay may be equally beneficial to both parties; the plaintiff is not in distressed circumstances, since he is willing to wait for years, on payment of his interest. It must also be admitted, that the state of the city of New- York, for some weeks past, under apprehension of invasion, and which apprehension has not yet entirely ceased, deserves some consideration, and renders a delay of a few weeks desirable. In that time business may become more quiet and regular, and more and better purchasers will probably appear.
Sale postponed for eight weeks.